              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

CANDY L. SHARPE,

                    Plaintiff,
                                                 Case No. 18-CV-1912-JPS
v.

WAL-MART STORES EAST LP, ABC
INSURANCE COMPANY, DEF                                          ORDER
INSURANCE COMPANY, GHI
INSURANCE COMPANY, DEAN
HEALTH PLAN INC., COMMON
GROUND HEALTHCARE
COOPERATIVE, NETWORK
HEALTH PLAN, CONTINENTAL 76
FUND LLC, WAL-MART REAL
ESTATE BUSINESS TRUST, JKL
CORPORATION, and MNO
INSURANCE COMPANY,

                     Defendants.



      On December 4, 2018, this personal injury case was timely removed

from Washington County Circuit Court to the Eastern District of Wisconsin

pursuant to 28 U.S.C § 1332. (Docket #1). The action, which was initially

assigned to Magistrate Judge David E. Jones, was reassigned to this branch

of the Court on February 1, 2019. The case involves a Wisconsin plaintiff

who was injured at a Wal-Mart store, and who subsequently sued Wal-Mart

Stores East LP and Wal-Mart Real Estate Business Trust, as well as her

health insurers, Dean Health Plan Inc., Common Ground Healthcare

Cooperative, and Network Health Plan. In their notice of removal,

Defendants explained that the health insurance defendants from
Wisconsin, i.e., Dean Health Plan, Inc. and Common Ground Healthcare

Cooperative, were better considered involuntary plaintiffs for diversity

purposes, (Docket #1 at 4), because “parties must be aligned according to

their attitude towards the actual and substantial controversy.” City of

Indianapolis v. Chase Nat’l Bank, 314 U.S. 63, 75 n.4 (1941) (citations and

quotations omitted).1 In this case, Defendants contend that realignment is

proper because there is no actual controversy between the health insurance

defendants and Plaintiff—rather, the health insurance defendants’ interests

are “aligned with those of the insured for whose loss they have paid, and

against those of the tortfeasor.” (Docket #1 at 4). Plaintiff did not contest

this characterization or object to removal.

       Plaintiff sued the health insurance defendants pursuant to

Wisconsin law. See (Docket #1-1 at 4–6); (Docket #5 at 6–8). Under Wis. Stat.

§ 803.04(2), “[i]n any action for damages caused by negligence, any insurer

which has an interest in the outcome of such controversy adverse to the

plaintiff or any of the parties to such controversy. . .is by this section made

a proper party defendant in any action brought by plaintiff in this state on

account of any claim against the insured.” (emphasis added) (c.f. Wis. Stat.

§ 49.89(2), which makes clear that state benefit providers have a subrogated

interest in the rights of the benefit recipients, and does not require them to

be added as defendants). Whether a defendant added under Wis. Stat. §

803.04(2) is better construed as plaintiff for diversity purposes is a case-by-

case inquiry. Compare Vandervest v. Wis. Cent., Ltd., 936 F. Supp. 601, 604–05



       1Defendants did not discuss Network Health Plan, which is also a
Wisconsin citizen, but Network Health Plan’s alignment in this case is similar to
that of Dean Health Plan, Inc. and Common Ground Healthcare Cooperative, so
the analysis is unchanged.


                                  Page 2 of 6
(E.D. Wis. 1996) (finding that plaintiff’s insurers had no adverse interest to

the plaintiff, and therefore did not destroy diversity); with Seth Peterson

Cottage Conservancy, Inc. v. Goodyear Tire and Rubber Co., 2003 WL 23221149,

at *1 (W.D. Wis. 2003) (concluding that realignment would be improper

where plaintiffs had substantial conflict with both original defendant and

insurance defendant added pursuant to Section 803.04); see also Acme

Printing Ink Co. v. Menard, Inc., 812 F. Supp. 1498, 1519–20 (E.D. Wis. 1992)

(federal question case in which the court determined that it had no

jurisdiction over a cross-claim between a defendant and an insurance

company sued under Section 803.04). In light of the statute, Plaintiff named

Dean Health Plan, Inc., Common Ground Healthcare Cooperative, and

Network Health Plan as defendants. In the state court proceeding, Dean

Health Plan filed a cross-claim against its co-defendants and a counter-

claim against Plaintiff before assigning its claim to Plaintiff in the federal

litigation. See (Docket #9, #10, and #36). Network Health Plan filed a

counterclaim against Plaintiff in the federal litigation. (Docket #14 and #22).

Common Ground Healthcare Cooperative has yet to appear in the case.

Therefore, not all non-diverse health insurance defendants have interests

that are directly aligned with Plaintiff, and realignment is not obviously

proper.

       To complicate matters, on December 19, 2018, Plaintiff filed an

amended complaint. (Docket #5). A party may amend a pleading once as a

matter of course within either 21 days of service or 21 days after service of

a responsive pleading; in all other cases, a party may amend only “with the

opposing party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a).

Plaintiff filed her amended complaint after the time allowed to amend as a

matter of course, and it does not appear that Plaintiff sought Defendants’


                                 Page 3 of 6
written consent. However, Defendants timely answered Plaintiff’s

amended complaint and, in doing so, did not voice any objection. (Docket

#12, #14, #19, and #36).2 Therefore, the Court will exercise its discretion and

consider the amended complaint to have been filed with the opposing

party’s consent. See e.g., Armament Sys. & Proc., Inc. v. Emissive Energy Corp.,

2007 WL 2572304, at *4 (E.D. Wis. Sept. 5, 2007) (electing to construe a third

party complaint as a motion to amend a counterclaim in order to promote

judicial efficiency); Novoselsky v. United States, 2018 WL 6305598, at *1 (E.D.

Wis. 2018) (construing one portion of a motion to amend as a motion to

supplement); see also Taylor v. Brown, 787 F.3d 851, 858 (7th Cir. 2015)

(construing a plaintiff’s response to a show-cause order as a motion to

amend rather than a motion to voluntarily dismiss).3

       “When a plaintiff files a complaint in federal court and then

voluntarily amends the complaint, courts look to the amended complaint

to determine jurisdiction.” Rockwell Int’l Corp. v. United States, 549 U.S. 457,

473-74 (2007). In this case, Plaintiff did not dispute the original complaint’s

removal to federal court, even though the alignment of the health insurance

defendants provided grounds for such a dispute. Shortly thereafter,

Plaintiff re-filed an amended complaint in federal court. (Docket #5).


       2 Common Ground Healthcare Cooperative is the only defendant who has
yet to appear and respond.
       3Some courts have observed tension between Federal Rule of Civil
Procedure 15(a) and 28 U.S.C. § 1447(e) when a complaint is amended as a matter
of course after removal. See e.g., Mayes v. Rapoport, 198 F.3d 457, 46162 (4th Cir.
1999); Bevels v. Am. States Ins. Co., 100 F. Supp. 2d 1309, 1312 (M.D. Ala. 2000);
Miami-Dade Cty. v. VIAD Corp., 2006 WL 8433461, at *3–4 (S.D. Fla. 2006). Those
cases determined that where an amendment destroys diversity, Section 1447(e)
controls over Rule 15, and courts may either refuse the amendment or allow the
amendment and remand. However, that tension does not exist in this case, where
Defendants have consented to the amended complaint.


                                   Page 4 of 6
Plaintiff’s amended complaint added Continental 76 Fund LLC, a

Wisconsin company, as a defendant, because that company owns the

property on which the Walmart in question is operated. (Docket #5 at 4). In

their answers, the Walmart defendants admitted the allegations regarding

Continental 76 Fund LLC’s citizenship and relationship to the lawsuit.

(Docket #12 at 3); (Docket #19 at 2). It does not appear that Plaintiff added

Continental 76 Fund LLC to destroy diversity—she alleged that this Court

has diversity jurisdiction in the amended complaint, (Docket #5 at 8), and

did not move to remand following her amended filing. The time-of-filing

rule, which holds that “jurisdiction once properly invoked is not lost by

developments after a suit is filed” does not apply “if the plaintiff amends

away jurisdiction in a subsequent pleading.” Cunningham Charter Corp. v.

Learjet, Inc., 592 F.3d 805, 807 (7th Cir. 2010) (citing Rockwell Int’l Corp., 549

U.S. at 473–74).

       In light of its limited jurisdiction, the Court must evaluate “sua

sponte whenever a doubt arises as to the existence of federal jurisdiction.”

Tylka v. Gerber Prod. Co., 211 F.3d 445, 447 (7th Cir. 2000). Additionally,

“uncertainties regarding the proper removal procedure under the statute

should be resolved in favor of remand.” Auchinleck v. Town of LaGrange, 167

F. Supp. 2d 1066, 1069 (E.D. Wis. 2001) (citing Gaus v. Miles, Inc., 980 F.2d

564, 566 (9th Cir. 1992)). The Court was already on shaky jurisdictional

grounds with regards to the health insurance defendants who, under

Wisconsin statute, must be added as defendants, and would have needed

to be realigned in order for jurisdiction to be proper. See e.g., (Docket #14)

(Network Health Plan, who would have needed to be realigned as an

involuntary plaintiff, filed counterclaim against Plaintiff). Now, in light of

the amended complaint, which adds diversity-destroying allegations


                                   Page 5 of 6
against Continental 76 Fund, a Wisconsin company, the Court firmly

concludes that it lacks jurisdiction over the matter, and must remand the

case.

        Accordingly,

        IT IS ORDERED that this action be and the same is hereby

REMANDED to the Washington County Circuit Court for further

proceedings.

        The Clerk of the Court is directed to take all appropriate steps to

effectuate the remand.

        Dated at Milwaukee, Wisconsin, this 3rd day of April, 2019.

                                  BY THE COURT:




                                  J.P. Stadtmueller
                                  U.S. District Judge




                                Page 6 of 6
